    Case 17-04357      Doc 53-1 Filed 08/22/19 Entered 08/22/19 11:30:26                Desc
                         Attachment Notice of Filing Page 1 of 2


                     IN THE UNITED STATES BANKRUPTCY COURT
                      FOR THE NORTHERN DISTRICT OF ILLINOIS

       IN RE                                        )         Case No.: 17-04357
                                                    )
       Dawn M. Bitter, and                          )         Chapter 13
       John N. Bitter                               )
                                                    )         Judge Pamela S. Hollis
                              Debtors,              )
                                                    )


                                     NOTICE OF FILING

       To:     David M. Siegel
               David M. Siegel & Associates
               790 Chaddick Drive
               Wheeling, IL 60090

               Glenn B. Stearns
               Chapter 13 Trustee
               801 Warrenville Rd., Ste. 650
               Lisle, IL 60532

               Patrick S. Layng
               Office of the U.S. Trustee, Region 11
               219 S. Dearborn St., Room 873
               Chicago, IL 60604

               And on the following by ordinary U.S. Mail addressed to

               Dawn M. Bitter and John N. Bitter
               2964 Ferro Drive
               New Lenox, IL 60451


       YOU ARE HEREBY NOTIFIED that on August 22, 2019, I caused to be filed a Notice
of Default on behalf of Specialized Loan Servicing LLC, a copy of which is hereby served upon
you.

                                     Certificate of Service

       I hereby certify that on the 22nd day of August, 2019 a copy of the Notice of Filing was
served on the following registered ECF Participants, electronically through the court’s ECF
System at the email address registered with the court:




                                                1
   Case 17-04357       Doc 53-1 Filed 08/22/19 Entered 08/22/19 11:30:26            Desc
                         Attachment Notice of Filing Page 2 of 2



David M. Siegel
David M. Siegel & Associates
790 Chaddick Drive
Wheeling, IL 60090

Glenn B. Stearns
Chapter 13 Trustee
801 Warrenville Rd., Ste. 650
Lisle, IL 60532

Patrick S. Layng
Office of the U.S. Trustee, Region 11
219 S. Dearborn St., Room 873
Chicago, IL 60604

And on the following by ordinary U.S. Mail addressed to

Dawn M. Bitter and John N. Bitter
2964 Ferro Drive
New Lenox, IL 60451

                                                  Respectfully Submitted,

                                                  Eric Feldman & Associates, P.C.

                                                  By: /s/ Eric Feldman



Eric Feldman
Eric Feldman & Associates, P.C.
123 West Madison Street, Suite 1650
Chicago, IL 60602
Telephone: 312.344.3529
ARDC No. 6277456




                                              2
